Case 1:21-cv-00669-HYJ-SJB ECF No. 1-1, PageID.26 Filed 08/05/21 Page 1 of 1




                          INDEX OF EXHIBITS

 Exhibit A     Mother Jones Mailing List
 Exhibit B     Privacy: Sales, Rentals of Videos, etc., House Legislative
               Analysis Section, H.B. No. 5331, Jan. 20, 1989
 Exhibit C     The Information Marketplace: Merging and Exchanging
               Consumer Data (Mar. 13, 2001)
 Exhibit D     Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011)
 Exhibit E     Statement of FTC Commissioner Pamela Jones Harbour (Dec.
               7, 2009)
 Exhibit F     Martha C. White, Big Data Knows What You’re Doing Right
               Now, TIME.com (July 31, 2012)
 Exhibit G     Natasha Singer, You for Sale: Mapping, and Sharing, the
               Consumer Genome, N.Y. Times (June 16, 2012)
 Exhibit H     Letter from Senator John D. Rockefeller IV, Chairman, Senate
               Committee on Commerce, Science, and Transportation, to Scott
               E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
 Exhibit I     Bipartisan Group of Lawmakers Query Data Brokers About
               Practices Involving Consumers’ Personal Information, Website
               of Senator Ed Markey (July 24, 2012)
 Exhibit J     Prize Scams, Federal Trade Commission
 Exhibit K     Charles Duhigg, Bilking the Elderly, With a Corporate Assist,
               N.Y. Times, May 20, 2007
 Exhibit L     Fraud Against Seniors: Hearing before the Senate Special
               Committee on Aging (August 10, 2000)
 Exhibit M     2014 TRUSTe US Consumer Confidence Privacy Report,
               TRUSTe
 Exhibit N     Joshua Brustein, Start-Ups Seek to Help Users Put a Price on
               Their Personal Data, N.Y. Times (Feb. 12, 2012)
 Exhibit O     Tsai, Cranor, Acquisti, and Egelman, The Effect of Online
               Privacy Information on Purchasing Behavior, 22(2) Information
               Systems Research 254, 254 (2011)
 Exhibit P     Hann, et al., The Value of Online Information Privacy: An
               Empirical Investigation (Oct. 2003)
 Exhibit Q     California’s Reader Privacy Act Signed into Law, Electronic
               Frontier Foundation (Oct. 3, 2011)
